1618403DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-8 directed to method claims non-elected without traverse.  Accordingly, claims 6-8 been cancelled.

Allowable Subject Matter
Claims 1,3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1,  Regarding Claim 1, JP 4245565, hereinafter JP ‘565  discloses a powder slush molding machine comprising: a mold heating portion that heats a mold so that the temperature of the mold is set to a value equal to or higher than a predetermined temperature (Figure 1*2, mold heating part~B, [0015], [0017]); a powder slush portion that sprays a molding resin (Figure 1-2, powder slush part-A, [0015]), while powdering the molding resin, to mold a sheet-like material having a predetermined thickness on the inner surface of the heated mold (Figure 8b, [0044], [0045]); a mold cooling portion that cools the mold so that the temperature of the mold is equal to or lower than a predetermined temperature [Figure 1-2, mold cooling part-C); a mold working portion that separates the cooled sheet-like material from the- mold ([0096], the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Matsuno et.al., US 20110316184.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741